




First Interstate BancSystem, Inc. 2015 Equity and Incentive Plan
Restricted Stock Grant Agreement (Employees - 2016)


This Restricted Stock Grant Agreement (“Agreement”) is made and entered into as
of the Grant Date specified below between First Interstate BancSystem, Inc., a
Montana corporation (the “Company”), and the below named Participant.
The Company and Participant agree as follows:
1.
Precedence of Plan. This Agreement is subject to and will be construed in
accordance with the terms and conditions of the First Interstate BancSystem,
Inc. 2015 Equity and Incentive Plan (the “Plan”), as now or hereinafter in
effect. Any capitalized terms that are used in this Agreement without being
defined and that are defined in the Plan will have the meaning specified in the
Plan.

2.
Grant of Restricted Stock Award. Participant is hereby granted a Restricted
Stock Award of the shares of Common Stock listed on the attached Notice of
Restricted Stock Award (the “Shares”). In addition. Participant is granted the
right to receive additional shares of Common Stock (the “Additional Shares”) as
further provided in this Agreement.



3.
Vesting.



a.
Performance Vesting. To the extent that the following performance criteria are
met over the period January 1, 2016 through December 31, 2018 (the “Performance
Period”), the Shares will vest and the Additional Shares will be issued on March
15, 2019 (the “Vesting Date”):



i.
The proportion of Shares that will vest and Additional Shares that will be
issued will be based one-third on the percentile ranking of the Company over the
Performance Period, relative to the Comparator Banks, as defined below for each
of the following metrics (1) Total Shareholder Return (TSR), (2) return on
average assets (ROAA), and (3) return on average equity (ROAE). ROAA and ROAE
will each be calculated as an average of the respective measure for each of the
twelve quarters of the Performance Period.



ii.
“Comparator Banks” for this purpose means banks headquartered in the U.S. that
are both (1) traded on NYSE, NYSE MKT or Nasdaq throughout the entire
Performance Period; and (2) have total assets between 50% and 200% of the
Company’s assets as of the beginning of the Performance Period. The Company
itself will not be included in the set of Comparator Banks.



iii.
The TSR calculation will assume dividends paid during the Performance Period are
reinvested in shares of stock.



iv.
The amount, if any, of Shares vested and Additional Shares issued will be
determined as follows:



(1)
If the Company’s percentile Rank is less than 35%, 0% of that portion of the
Shares will vest on the Vesting Date and 0% of that portion of the Additional
Shares will be issued.





--------------------------------------------------------------------------------




(2)
If the Company’s percentile rank is greater than or equal to 35% and less than
50%, between 50% and 100% (the actual amount determined by linear interpolation)
of that portion of the Shares will vest on the Vesting Date and 0% of that
portion of the Additional Shares will be issued.



(3)
If the Company’s percentile rank is greater than or equal to 50% and less than
75%, 100% of that portion of the Shares will vest on the Vesting Date and
between 0% and 100% (the actual amount determined by linear interpolation) of
that portion of the Additional Shares will be issued.



(4)
If the Company’s percentile rank is greater than or equal to 75%, 100% of that
portion of the Shares will vest on the Vesting Date and 100% of that portion of
the Additional Shares will be issued.



b.
Death or Disability. If Participant separates from service due to death or
disability prior to the Vesting Date, the Participant will be entitled to 100%
of the Shares regardless of attainment of the performance criteria and the
restrictions on such Shares described in Section 4 will be immediately removed.
No Additional Shares will be issued.



c.
Retirement. If Participant separates from service due to retirement at or after
age 65 prior to the Vesting Date, the Participant will remain entitled to the
Shares and Additional Shares, subject to attainment of the performance criteria,
on the Vesting Date.



d.
Dissolution or Reorganization. As provided in the Plan, if the Company is a
party to a Reorganization Event in which the Company is not the surviving
corporation, the Restricted Stock Award may be assumed or substituted with
substantially equivalent awards by the acquiring or succeeding corporation in
the Committee’s discretion. To the extent the Restricted Stock Award is not
assumed by the acquiring or succeeding corporation, the Committee may provide
that (1) the Restricted Stock Award will vest in whole or in part prior to or
upon consummation of the Reorganization Event, or (2) that the Restricted Stock
Award will be terminated in exchange for an amount of cash and/or property, if
any, equal to the amount that would have been attained upon the realization of
the Participant’s rights as of the date of the occurrence of the Reorganization
Event (and if as of the date of the occurrence of the Reorganization Event the
Committee determines in good faith that no amount would have been attained upon
the realization of the Participant’s rights, then such Restricted Stock Award
may be terminated by the Company without payment).



e.
Termination of Continuous Service in Connection with Change in Control. In the
event of a Participant’s termination of Continuous Service by the Company
without Cause or the Participant’s voluntary termination of Continuous Service
for Good Reason during the 24-month period following a Change in Control, then

i.
the Shares will vest at the greater of (1) 100%, or (2) the percentage that
would vest using actual performance as of the date of the Change in Control, and
Additional Shares will be issued if actual performance as of the date of the
Change in Control meets the levels set forth above, and





--------------------------------------------------------------------------------




ii.
all other terms and conditions will be deemed met as of the date of the
Participant’s termination of Continuous Service.

4.
Restrictions and Forfeiture.



a.
Restricted Period. The Shares are subject to the restrictions described in this
Section 4 during the period between the Grant Date and Vesting Date (the
“Restricted Period”).



b.
Forfeiture. Except as provided in paragraphs b, c, d, and e of Section 3 above,
in the event that Participant terminates Continuous Service with the Company
during the Restricted Period, all of the Shares will be forfeited to the Company
as of the date of termination of Continuous Service. In addition, to the extent
that any of the performance criteria are not satisfied as of the Vesting Date,
any unvested Shares will be forfeited to the Company as of the Vesting Date.



c.
Clawback. Participant acknowledges and agrees that, if Participant is a
reporting person of the Company under Section 16 of the Securities Exchange Act
of 1934, as amended, any Shares or Additional Shares issued pursuant to this
Agreement are subject to the First Interstate BancSystem Clawback Policy, as
amended from time to time (the “Policy”, a current copy of which, if applicable,
has been provided), which, among other things, authorizes and empowers the
Company to recoup any and all Shares or Additional Shares issued pursuant
hereto, to the extent Company deems it necessary or appropriate to comply with
laws and regulations regarding compensation recapture, including the
Sarbanes-Oxley Act of 2002 and the Dodd-Frank Wall Street Reform and Consumer
Protection Act of 2010. To the extent applicable, Participant hereby agrees to
abide by the terms of the Policy.



5.
Stock Register and Certificates. The Shares and Additional Shares may be issued
in book entry form. If so, the Company will cause the transfer agent for the
Company’s shares of Common Stock to make a book entry record showing ownership
for the Shares in Participant’s name subject to the terms and conditions of this
Agreement. Participant will be issued an account statement acknowledging
Participant’s ownership of the Shares.



6.
Rights with Respect to Shares. Participant has the right to vote the Shares (to
the extent of the voting rights of said Shares, if any), and to exercise all
other rights, powers and privileges of a holder of Common Stock with respect to
the Shares, except as set forth in this Agreement and the Plan.



Participant does not have the right to vote the Additional Shares, unless and
until such Additional Shares are awarded on the Vesting Date. In addition,
Participant does not have the right to exercise any other rights, powers and
privileges of a holder of Common Stock with respect to the Additional Shares,
except as specifically set forth in this Agreement and the Plan.
With respect to the Shares and Additional Shares, any regular cash dividends and
such other distributions as the Board of Directors of the Company may, in its
discretion, designate, pay or distribute with respect to such Shares and
Additional Shares from the Date of Grant until the Vesting Date will be paid to
Participant as deferred compensation on the Vesting Date, but only to the extent
the underlying Shares vest or the Participant is actually issued Additional
Shares on the Vesting Date.




--------------------------------------------------------------------------------




7.
Responsibility for Taxes. Participant may complete and file with the Internal
Revenue Service an election in substantially the form attached hereto as
Exhibit A pursuant to Section 83(b) of the Internal Revenue Code to be taxed
currently on the fair market value of the Shares, without regard to the vesting
restrictions set forth in this Agreement. Participant will be responsible for
all taxes associated with the acceptance of the Restricted Stock Award,
including any tax liability associated with the representation of fair market
value if the election is made pursuant to Section 83(b).



8.
General Provisions.



a.
Withholding. Participant must reimburse the Company, in cash, by certified or
bank cashier’s check, or any other form of legal payment permitted by the
Company for any federal, state or local taxes required by law to be withheld
with respect to the vesting of the Shares and the issuance of the Additional
Shares. The Company has the right to deduct from any salary or other payments to
be made to Participant any federal, state or local taxes required by law to be
so withheld. The Company’s obligation to deliver the Shares and Additional
Shares upon vesting is subject to the payment by Participant of any applicable
federal, state and local withholding tax.



b.
Data Privacy. In order to administer the Plan, the Company may process personal
data about the Participant. Such data includes, but is not limited to, the
information provided in this Agreement and any changes thereto, other
appropriate personal and financial data about Participant such as home address
and business addresses and other contact information, payroll information and
any other information that might be deemed appropriate by the Company to
facilitate the administration of the Plan. By accepting this grant, Participant
gives explicit consent to the Company to process any such personal data.



c.
Consent to Electronic Delivery. The Company may choose to deliver certain
statutory materials relating to the Plan in electronic form. By accepting this
grant, Participant agrees that the Company may deliver the Plan prospectus and
the Company’s annual report to Participant in an electronic format. If at any
time Participant would prefer to receive paper copies of these documents, as
Participant is entitled to, please contact AST Equity Plan Solutions at
(201) 460‑1200 to request paper copies of these documents.



d.
Fractions. To the extent that a fractional number of Shares vest or that the
Company is obligated to issue a fractional number of Additional Shares, such
number will be rounded down to the nearest whole share number.



e.
Receipt of Plan. By entering into this Agreement, Participant acknowledges
(i) that he or she has received and read a copy of the Plan and (ii) that this
Agreement is subject to and will be construed in accordance with the terms and
conditions of the Plan, as now or hereinafter in effect.



f.
Legends. Restricted Stock awarded under the Plan will bear a legend in such form
as the Company deems appropriate.



g.
Not an Employment Contract. This Agreement is not an employment contract and
nothing in this Agreement may be deemed to create in any way whatsoever any
obligation on the part of Participant to remain in the service of the Company,
or of the Company to continue Participant in the service of the Company.





--------------------------------------------------------------------------------




h.
Further Action. The parties agree to execute such further instruments and to
take such further action as reasonably may be necessary to carry out the intent
of this Agreement.



i.
Interpretation. The interpretations and constructions of any provision of and
determinations on any question arising under the Plan or this Agreement will be
made by the Company, and all such interpretations, constructions and
determinations will be final and conclusive as to all parties. This Agreement,
as issued pursuant to the Plan, constitutes the entire agreement between the
parties pertaining to the subject matter hereof and supersedes all prior and
contemporaneous agreements, representations and understandings. The invalidity
or unenforceability of any provision hereof will in no way affect the validity
or enforceability of any other provision hereof. This Agreement may be executed
in counterparts, all of which will be deemed to be one and the same instrument,
and it is sufficient for each party to have executed at least one, but not
necessarily the same, counterpart. The headings contained in this Agreement are
for reference purposes only and do not affect the meaning or interpretation of
this Agreement in any way.



j.
Governing Law; Venue. This Agreement and the rights and obligations of the
parties hereto will be governed by and construed in accordance with the laws of
the State of Montana. The parties agree that any action brought by either party
to interpret or enforce any provision of the Plan or this Agreement must be
brought in, and each party agrees to, and does hereby, submit to the
jurisdiction and venue of, the appropriate state or federal court for the
District of Montana.

    




--------------------------------------------------------------------------------






Exhibit A
Election to Include Value of Restricted Property in Gross Income
Pursuant to Section 83(b) of the Internal Revenue Code


This election form is to be filed with the IRS Service Center with which the
Participant files his or her return. It should be mailed “Certified Mail” and
postmarked by the post office to establish proof of timely filing. Timely filing
requires such mailing to occur within thirty (30) days following the date of the
grant. One copy must be provided to the Company and one copy must be filed with
the Participant’s tax return for the taxable year of grant. Participant may also
wish to determine the relevant state tax procedure for the state in which
Participant resides.
Pursuant to the Restricted Stock Grant Agreement entered into by and between the
undersigned Participant and First Interstate BancSystem, Inc., a Montana
corporation (the “Company”), as of         , 20__ (the “Award Agreement”),
Participant has acquired              shares of Common Stock of the Company (the
“Shares”) which are subject to a substantial risk of forfeiture under the Award
Agreement. Participant desires to make an election to have the Shares taxed
under the provisions of Section 83(b) of the Internal Revenue Code of 1986, as
amended (the “Code”) at the time Participant acquired the Shares.
Therefore, pursuant to Code Section 83(b) and Treasury Regulation Section
1.83-2, Participant hereby makes an election to report as taxable income in
         [YEAR] the Shares’ fair market value on              [DATE], the date
on which Participant acquired the Shares (or any subsequent date that may be
determined to be the date of transfer for purposes of the Code).
The following information is supplied in accordance with Treasury Regulation
Section 1.83‑2(e):
1.    The name, address and social security number of Participant:
                                                                                                                        


2.    A description of the property with respect to which the election is being
made:


Shares of Common Stock of First Interstate BancSystem, Inc., a Montana
corporation.


3.    The date on which the property was transferred:             .
The taxable year for which such election is made: Calendar Year             .


4.    The restrictions to which the property is subject:


The Shares are subject to forfeiture to the Company for no consideration should
Participant’s employment with the Company terminate or should other specified
events occur. Shares vest only upon the passage of time and upon the achievement
of specified Company performance criteria. Upon any transfer by Participant, the
Shares will be subject to the same restrictions.


5.    The fair market value on             , 20    , of the property with
respect to which the election is being made, determined without regard to any
lapse restrictions: $        


6.    The amount paid for such property: $                .




--------------------------------------------------------------------------------






7.    A copy of this election has been furnished to the Secretary of the Company
pursuant to Treasury Regulations Section 1.83-2(e)(7).


    
Signature
Print Name:     


    
Date






--------------------------------------------------------------------------------






    


Notice of Restricted Stock Award of First Interstate BancSystem, Inc.


Company Name: First Interstate Bancsystem, Inc.
Plan: 2015 Equity and Incentive Plan


Participant Id:


Participant Name:


Participant Address:


Grant/Award Type: Restricted Stock Award (performance based vesting)


Share Amount:


Additional Shares:
              
Grant Date:


Performance Period: January 1, 2016 through December 31, 2018




Vesting Schedule


Vesting Date Vesting Percent
March 15, 2019      Based on performance criteria as described in Agreement
    






















